Citation Nr: 1620292	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-18 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses in the amount of $11.12 incurred on December 26, 2013 for outpatient treatment at St. Peters Hospital in Helena, Montana. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for the cost of unauthorized medical expenses in the amount of $11.12 incurred on December 26, 2013 at St. Peters Hospital in Helena, Montana.  According to an April 2014 letter to the Veteran from the VA Network Authorization and Payment Center, Medicare made a partial payment of the $20.00 charge, with a remaining balance of $11.12.  The case was denied by the AOJ due to the partial coverage.

In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 17.1002(f) (2015), which provides that a veteran must not have coverage "in whole or in part" under a health-plan contract for the emergency treatment as a condition of eligibility for VA reimbursement of unauthorized medical expenses, is invalid because inconsistent with the current version of 38 U.S.C.A. § 1725 (West 2014), the statutory section implemented by § 17.1002 of the regulations.  Staab v. McDonald, __ Vet. App. __, __, 2016 WL 1393521, at *5 (April 8, 2016).  The Court explained that § 1725 of the statute was amended in December 2009 "to its present form, to 'allow the VA to reimburse veterans for treatment in a non-VA facility if they have a third-party insurer that would pay a portion of the emergency care.'"  Id. at *2 (internal citations omitted).  Under § 1725(b)(3)(B), a veteran is "personally liable" for treatment at a non-VA facility if, in pertinent part, he or she has "no entitlement to care or services under a health-plan contract."  The Court found that the plain meaning of this subsection "contemplate[s] a health-plan contract covering the treatment in full."  Staab, __ Vet. App. at *4 (emphasis in original).  The Court stated that this interpretation was reinforced when the subsection was considered in the context of the statute as a whole, and indeed necessitated for it to be consistent with other subsections of § 1725; for example, subsection § 1725(b)(3)(C) provides that a veteran must not have "other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider."  Id.  The Court noted that health-plan contracts are encompassed by the "third party" category, and include Medicare and Medicaid.  Id. (citing 38 U.S.C. 1725(f)(3)(E)); see also 38 U.S.C.A. § (f)(2)(B) and (C); 38 C.F.R. § 17.1001(a)(2)(2015); 42 U.S.C. § 1395(c) and (j)).  The Court thus concluded that "VA reimbursement is warranted when coverage by a third party is less than total."  Id.  

In short, partial coverage under a health-plan contract, including under Medicare Part A and Part B, for the non-VA emergency treatment at issue, is not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C.A. § 1725.  Staab, __ Vet. App. at *5 (vacating and reversing a determination by the Board that partial Medicare coverage was a bar to section 1725 benefits, and remanding the matter for readjudication).  To the extent that section 17.1002 of the regulations provides otherwise, it has been held invalid by the Court.  Id.

In light of the Court's decision in Staab and § 1725 of the statute, the Veteran's partial coverage by Medicare for the treatment at issue does not render her ineligible for reimbursement of any remaining balance for which she is liable.  However, the record is not sufficiently developed to determine whether the other eligibility requirements for reimbursement are satisfied.  Specifically, the records of treatment themselves are not in the file, and so the Board is unable to determine whether it qualifies as emergency treatment as defined by VA.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  The Board is also unable to determine on the record whether the Veteran was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C. chapter 17 within the 24-month period preceding the outpatient treatment on December 26, 2013. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the file the records of emergency treatment at St. Peters Hospital in Helena, Montana on December 26, 2013.

2. Determine whether the Veteran was enrolled in the VA health care system and received medical services under the authority of 38 U.S.C. chapter 17 within the 24-month period preceding the outpatient treatment on December 26, 2013.  If the claim continues to be denied for other reasons, associate with the record evidence of such enrollment and treatment for the Board's review. 

3. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  It may not be denied on the sole basis that the Veteran had partial coverage by Medicare for the treatment in question.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


